Citation Nr: 0922369	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to an effective date prior to January 16, 
1998, for a grant of service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to December 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The claim of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss was first medically diagnosed 
in 1997, some 30 years after his separation from service.

2.  The Veteran's lay statements that hearing loss was 
present soon after service and continuously thereafter are 
not credible.    

3.  An unappealed July 1983 rating decision denied service 
connection for a "nervous condition," and that unappealed 
decision became final.  

4.  A claim for service connection for PTSD was received by 
the RO on January 16, 1998, and a rating decision issued in 
April 2004 granted service connection for PTSD from the date 
of that claim.

5.  The grant of service connection for PTSD was not based on 
the addition of any service department record.

 


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by service, nor may hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  No requirement for an effective date prior to January 16, 
1998, for a grant of service connection for PTSD has been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for hearing loss.  He also contends that he is 
entitled to service connection for PTSD prior to January 
1998.  Before assessing the merits of the appeal, VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) must 
be examined.  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

As to the claim for service connection for hearing loss, the 
Veteran did not receive notice that complies with the VCAA 
prior to the initial unfavorable rating decision, which was 
issued in August 1999, for the simple reason that the VCAA 
was not enacted until after that unfavorable decision was 
issued.  In September 2002, the RO issued a letter which 
addressed the Veteran's claim of entitlement to service 
connection for hearing loss, advised the Veteran of the 
criteria for establishing service connection and the types of 
evidence which might be relevant to establish the claim.  The 
Board acknowledges that the September 2002 letter did not 
discuss the law governing determination of the degree of 
disability and the effective date of a grant of service 
connection, if service connection were to be granted.  The 
Board notes that the September 2002 VCAA letter preceded the 
Court's 2005 decision in Dingess, which identified such 
notice as required.  In any event, as the claim for service 
connection for hearing loss is denied in the decision below, 
the lack of such notice was, at worst, harmless error.  

The Board also notes that an October 2004 supplemental 
statement of the case (SSOC) advised the Veteran that he had 
not submitted new and material evidence to reopen the claim 
for service connection for hearing loss.  The SSOC 
erroneously stated that the claim for service connection for 
hearing loss had initially been denied in August 1998.  
However, the discussion following the statement that a claim 
for hearing loss was denied in August 1998 also correctly 
informed the Veteran that he had perfected appeal for service 
connection for hearing loss in May 2000.  The board notes 
that, after the claim for hearing loss was denied in August 
1998, the Veteran again sought service connection for hearing 
loss in December 1998.  That claim may be construed as a 
disagreement with the August 1998 denial, and, if so 
construed, would mean that the claim for service connection 
for hearing loss has been continuously prosecuted by the 
Veteran since he submitted the claim underlying the August 
1998 rating decision.  As that is the approach the RO used in 
all rating decisions, notices, and a statement of the case 
prior to the October 2004 SSOC, no prejudice to the Veteran 
resulted from the incorrect portion of the October 2004 
notice.

As to the claim for an earlier effective date, the Board 
finds that such notice to the Veteran of VA's duties to him 
is not necessary under the facts and circumstances of this 
case, and finds that the Veteran is not prejudiced by this 
lack of notice.  Here, the Veteran is challenging the 
assignment of an effective date as part of an initial grant 
of service connection.  The Courts have held that once 
service connection is granted, the claim is substantiated.  
In such cases, additional notice is not required, and any 
defect in the notice regarding the substantiated claim is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has 
no outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

In any event, the Board finds that it is the law, and not the 
evidence that is dispositive in this case.  There appears to 
be no dispute as to the facts.  In such situations, the VA 
General Counsel has held that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim, where further development of facts 
cannot change the outcome of the claim.  VAOPGCPREC 5-2004.  
The Court has also held that where the law, and not the 
underlying facts or the development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  

The Veteran has not identified any available post-service 
clinical records except VA treatment records.  The Veteran 
has, in fact, explicitly stated that he has not been treated 
by any non-VA provider, and has indicated that he is not 
receiving Social Security Administration benefits.  VA 
records have been obtained.  The Veteran has been provided VA 
examinations, and VA opinion as to whether the Veteran's 
current hearing loss is etiologically related to his service 
has been obtained.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

1.  Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for organic 
diseases of the nervous system, and the provisions regarding 
presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

Facts and analysis

The Veteran's service treatment records include a December 
1966 separation examination.  That service treatment record 
discloses that each of the Veteran's hearing acuity 
thresholds were under 20 decibels.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The Veteran did not manifest 
a hearing loss disability as defined for VA purposes when he 
separated from service.

The Veteran has reported that he was not treated for hearing 
loss by any private provider.  The Veteran first sought VA 
evaluation of his hearing in December 1997, some 30 years 
after his December 1966 service separation.  At the December 
1997 VA evaluation, the Veteran reported hearing loss "for a 
while."  

In March 1998, the Veteran returned for another evaluation of 
his hearing.  The Veteran reported that he was exposed top 
loud noises in the military, and had no post-service exposure 
to hazardous noise.  The audiology examination reports that 
the Veteran had been seen by ENT and a diagnosis of probable 
otosclerosis had been assigned.  For purposes of information 
only, the Board notes that otosclerosis is also called 
otospongiosis, and is defined as the formation of spongy bone 
in the bony labyrinth of the ear.  Dorland's Illustrated 
Medical Dictionary 1339 (30th ed. 2003).  Thus, otosclerosis 
is, by definition, a disorder of the bone.  The Veteran also 
had a mild sensorineural hearing loss at the higher 
frequencies.  

In September 2004, a reviewer provided an opinion that 
hearing loss diagnosed 32 years after the Veteran's service 
discharge, where he had a normal audiogram at the time of 
service separation, was not caused by or related to, the 
Veteran's military service or duties.  The examiner noted 
that, given the elapsed time between the Veteran's service, 
the normal hearing on service separation, and the 1998 
examination results, no further testing of the Veteran's 
hearing acuity was required.  

The objective evidence of record is entirely unfavorable to 
the Veteran.  Service treatment records reveal no complaints 
of hearing loss or other complaints about the ears in 
service.  The separation examination is negative for findings 
of hearing loss.  Hearing loss was first diagnosed 30 years 
after the Veteran's service, and clinical opinion indicates 
that hearing loss diagnosed that long after the Veteran's 
discharge is not, under the circumstances, related to the 
Veteran's service.

The only evidence favorable to the Veteran's claim is his own 
contention, raised in several statements submitted to VA, 
that he began to notice hearing loss soon after service.  The 
Veteran is, as noted above, competent to state symptoms he 
can observe.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in this case, his statement in 1997 appears 
to conflict with later statements.  In any event, the 
Veteran's statements that he first noted hearing loss in or 
soon after service are not consistent with his failure to 
seek evaluation of his hearing until 1997.  In particular, 
the Board notes that the Veteran had already been obtaining 
care from VA for other disorders prior to 1997.  If the 
Veteran's statements are accepted as competent evidence that 
he did notice hearing loss in service or soon after service, 
the credibility of that evidence is greatly diminished by the 
inconsistency of his current statements with his actions 
prior to submitted the claim for service connection for 
hearing loss.  

The Board finds that the Veteran's statements that he noticed 
hearing loss in service or soon after service are not 
credible.  The objective evidence discloses that the Veteran 
did not report a concern about hearing loss at the December 
1966 separation examination.  The Veteran did not seek 
service connection for a hearing loss in 1968 when he sought 
service connection for two other disorders.  Since the 
Veteran was seeking service connection for chronic sinusitis, 
a specialty examination of the Veteran's ears, nose and 
throat was conducted.  The Veteran did not report hearing 
loss at the time of VA examination conducted in October 1968.  
The examiner noted that the Veteran heard conversational 
tones normally.  The Veteran did not report hearing loss when 
he sought service connection for other disorders in 1983.  

These items of objective evidence conflict with the 
statements offered by the Veteran to the effect that he 
noticed hearing loss in service.  The Veteran's statement at 
the December 1997 audiologic examination that he had had 
hearing loss "for a while" does not support his statements 
that he noticed hearing loss in service or soon thereafter.  
The Veteran's statements that he had hearing loss in service 
or soon thereafter are inconsistent with the fact that the 
Veteran did not seek VA evaluation of his hearing until 1997.  
The report of 1997 evaluation clearly reflects that 1997 was 
the first time the Veteran sought VA audiologic evaluation.  
These items of evidence are inconsistent with the Veteran's 
statements that he had a hearing loss chronically and 
continuously after his service.  

The Veteran's statements are not of sufficient credibility to 
place the evidence in equipoise to warrant a finding that the 
Veteran had a hearing loss within one year after his service.  
Therefore, service connection for hearing loss may not be 
presumed.  The medical evidence of record is entirely 
consistent with the December 1997 clinical notation that the 
Veteran did not seek evaluation of his hearing prior to.  The 
VA opinion that hearing loss diagnosed in service in 1998 is 
not related to the Veteran's service preponderates against 
the Veteran's lay statements linking a current hearing loss 
disorder to service.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  There is 
no reasonable doubt which may be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.

2.  Claim for date prior to January 6, 1998 for service 
connection for PTSD

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communication in the claims file that may be 
construed as an application for a claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Furthermore, the effective date based on the 
submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), as in effect in 1999, when the 
Veteran submitted the claim underlying this appeal, the 
regulation provided that where new and material evidence such 
as a supplemental report from a service department was 
received before or after a decision has become final, the 
former decision "will be reconsidered" by the adjudicating 
agency of original jurisdiction (AOJ).  This included 
official service department records which presumably had been 
misplaced and now been located and forwarded to VA.  38 
C.F.R. § 3.156(c) (1999).  The provisions of 38 C.F.R. § 
3.156(c) were amended, effective October 6, 2006.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  The revised 
regulations clarifies that when VA receives service 
department records that were previously unavailable at the 
time of the prior decision, VA reconsiders, rather than 
reopens, the prior decision.  The effective date assigned 
would relate back to the date of the original claim, or date 
entitlement arose, whichever is later.  The effective date 
would not be limited to the date of the claim to reopen.  

The change was also intended to broaden the description of 
service department records to include unit records, such as 
those received from the JSRCC that pertain to military 
experiences claimed by a Veteran.  It was noted that such 
evidence could be particularly valuable in connection to 
claims for benefits for PTSD.  Id.  

Facts and analysis

The Veteran was discharged in December 1966.  In May 1968, 
the Veteran sought service connection for disorders described 
in his claim as malaria and chronic sinusitis.  In October 
1968, the Veteran was afforded VA examination.  In answer to 
the question at Block 17, VA Form 21-2545 (Report of Medical 
Examination for Disability Evaluation), which asks a claimant 
to describe current complaints, the Veteran reported 
"asthma" and "nerves."  

In his April 2006 substantive appeal, the Veteran indicated 
that he was entitled to an effective date prior to January 
1998 for the grant of service connection for PTSD because he 
"applied for pension in 1968."  The Veteran further stated 
that the application included a claim for "nervous condition 
originated in war."  

The Court has stated that a VA Form 21-2545 "is designed to 
elicit information from a claimant for diagnostic purposes 
only."  Ellington v. Nicholson, 22 Vet. App. 141, 146-147 
(2007) (noting that VA must have some means of distinguishing 
between legitimate claims and ordinary medial paperwork).  In 
this case, the Veteran had no reason to believe that an 
application for benefits "was being filed each time he 
answered a question on the form by providing current medical 
information."  See also Criswell v. Nicholson, 20 Vet. App. 
501, 504 (2006) ("The mere existence of medical records 
generally cannot be construed as an informal claim; rather, 
there must be some intent by the claimant to apply for a 
benefit." (citing Brannon v. West, 12 Vet. App. 32, 35 
(1998)).  The Board finds, as a matter of fact, that the 
Veteran's 1968 application for benefits in this case did not 
include a claim for service connection for any psychiatric 
disorder, and the Veteran's report of symptoms did not 
constitute an informal claim for service connection.  

In June 1983, the Veteran submitted a claim for service 
connection for a malaria condition and a "nervous 
condition."  The Veteran indicated that he was treated for 
both conditions in service in 1966 and post-service in 1972.  
The RO, by a July 1983 rating decision, denied service 
connection for a nervous condition on the basis that the 
service treatment records disclosed no treatment of any 
psychiatric disorder, and no clinical records of current 
treatment of a psychiatric disorder.  The Veteran did not 
appeal this denial.  

In January 1998, the Veteran requested nonservice-connected 
pension, based on poor vision, depression, poor memory, and 
hearing loss.  In his September 1999 notice of disagreement 
(NOD), the Veteran asserted that he was treated for a 
psychiatric disorder in service.  Additional service 
treatment records were obtained, but those records disclose 
no notation that the Veteran was treated for a psychiatric 
disorder in service.  No information in the additional 
service treatment records was favorable to the Veteran's 
claim for service connection for PTSD.

During the pendency of the 1998 claim, a medical diagnosis of 
PTSD, chronic, delayed onset, was assigned.  The basis of the 
grant of service connection for PTSD was the medical 
assignment of a diagnosis of PTSD, together with the 
information on the Veteran's DD214 showing that the Veteran 
was awarded a Combat Infantryman Badge (CIB).  

The claim for service connection for PTSD accepted in 1998 
was the first claim for service connection for PTSD received 
by the RO.  See Boggs v. Peake, 520 F.3d 1330, 1338 (2008); 
2007-7137 (Fed. Cir. Mar. 26, 2008) (finding that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury); 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that 
a claim based on a new diagnosis is a new claim).  By 
statute, the earliest date for the grant of service 
connection for PTSD based on the January 1998 claim may be no 
earlier than the date of the receipt of the application, 
January 16, 1998.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Further, even if the 1998 claim were to be considered a 
request to reopen the 1983 claim for service connection for a 
psychiatric disorder, the 1983 decision would remain final.  
The date of the request for reopening of that claim, that is, 
the January 16, 1998 receipt of the request to reopen, would 
be the earliest date on which the grant of service connection 
for PTSD on the reopened claim could be granted.  

The Board has considered whether any communication prior to 
January 16, 1998 may be considered an unadjudicated formal or 
informal claim, so as to warrant assignment of an effective 
date prior to January 16, 1998.  The record discloses, 
however, that no criterion for an earlier effective date has 
been met.  As this determination is a matter of law, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim for an effective date 
prior to January 16, 1998 for a grant of service connection 
for PTSD must be denied.  

 


ORDER

The appeal for service connection for hearing loss is denied.  

The appeal for assignment of an effective date prior to 
January 16, 1998 for an award of service connection for PTSD 
must be denied.


REMAND

The Veteran was afforded VA examination as to the severity of 
his PTSD, his sole compensable service-connected disability, 
in July 2005.  The Veteran has also been granted service 
connection for malaria, evaluated as noncompensable.  The 
Veteran contends that VA has not properly considered his 
service-connected disabilities.  A more complete, 
contemporaneous examination, should be conducted.

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran an updated notice 
of VA's duties to assist and notify him, 
including notice which complies with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Obtain VA clinical records as to the 
Veteran's employability from July 2005, the 
date of the last VA examination, to the 
present.  

3.  The Veteran should also be offered an 
opportunity to identify or submit any private 
clinical records not yet associated with the 
claims files which might demonstrate that the 
Veteran's unemployability is due to a 
service-connected disability.  

4.  The Veteran should be afforded the 
opportunity to identify or submit records 
which identify his last employment and the 
circumstances under which that employment 
ended.  If the records submitted by the 
Veteran do not establish why the Veteran's 
last employment ended, the Veteran should be 
asked to authorize submission of a statement 
by the employer.

5.  The Veteran should be afforded the 
opportunity to submit financial records 
which reflect his income and sources of 
income for each year for which he seeks an 
award of TDIU.  

6.  Afford the Veteran contemporaneous VA 
psychiatric examination which reflects the 
current severity of PTSD, including a 
current Global Assessment of Functioning 
scale score, with discussion of the 
symptoms underlying the assigned score.  
The VA examiner should provide opinion as 
to what industrial capabilities are 
impaired by PTSD and what industrial-type 
tasks the Veteran remains able to perform.

7.  After assuring that development is 
complete, and that a current VA 
examination report is of record for each 
service-connected disability, the appealed 
claim for TDIU benefits should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran (and his 
representative, if he had obtained 
representation) should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond, and the claim should thereafter 
be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


